 

Exhibit 10.16

 



 

 

Utz Quality Foods, Inc. Nonqualified
Deferred Compensation Plan

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.

 

January 2008

 



 



 

 

TABLE OF CONTENTS

Page

 

PREAMBLE Article 1 — GENERAL 1.1       Plan 1 1.2       Effective Dates 1
1.3       Amounts Not Subject to Code Section 409A 1 Article 2 — DEFINITIONS
Article 3 — PARTICIPATION 3.1       Participation 5 3.2       Termination of
Participation 5 Article 4 — PARTICIPANT ELECTIONS 4.1       Deferral Agreement 6
4.2       Amount of Deferral 6 4.3       Timing of Election to Defer 6
4.4       Election of Payment Schedule and Form of Payment 7 Article 5 —
EMPLOYER CONTRIBUTIONS 5.1       Matching Contributions 8 5.2       Other
Contributions 8 Article 6 — ACCOUNTS AND CREDITS 6.1       Establishment of
Account 9 6.2       Credits to Account 9 Article 7 — INVESTMENT OF CONTRIBUTIONS
7.1       Investment Options 10 7.2       Adjustment of Accounts 10 Article 8 —
RIGHT TO BENEFITS 8.1       Vesting 11 8.2       Death 11 8.3       Disability
11 Article 9 — DISTRIBUTION OF BENEFITS 9.1       Amount of Benefits 12
9.2       Method and Timing of Distributions 12 9.3       Unforeseeable
Emergency 12 9.4       Payment Election Overrides 13

 



i

 

 

9.5       Cashouts Of Amounts Not Exceeding Stated Limit 13 9.6       Required
Delay in Payment to Key Employees 13 9.7       Change in Control 14
9.8       Permissible Delays in Payment 16 9.9       Permitted Acceleration of
Payment 17 Article 10 — AMENDMENT AND TERMINATION 10.1     Amendment by Plan
Sponsor 18 10.2     Plan Termination Following Change in Control or Corporate
Dissolution 18 10.3     Other Plan Terminations 18 Article 11 —THE TRUST
11.1     Establishment of Trust 19 11.2     Grantor Trust 19 11.3     Investment
of Trust Funds 19 Article 12 — PLAN ADMINISTRATION 12.1     Powers and
Responsibilities of the Administrator 20 12.2     Claims and Review Procedures
20 12.3     Plan Administrative Costs 21 Article 13 — MISCELLANEOUS 13.1    
Unsecured General Creditor of the Employer 22 13.2     Employer’s Liability 22
13.3     Limitation of Rights 22 13.4     Anti-Assignment 22 13.5     Facility
of Payment 22 13.6     Notices 23 13.7     Tax Withholding 23
13.8     Indemnification 23 13.9     Successors 24 13.10   Disclaimer 24
13.11   Governing Law 24

 



ii

 

 

PREAMBLE

 

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.

 



 



 

 

 

Article 1 — GENERAL

 

1.1Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

 

1.2Effective Dates.

 

(a)           Original Effective Date. The Original Effective Date is the date
as of which the Plan was initially adopted.

 

(b)           Amendment Effective Date. The Amendment Effective Date is the date
specified in the Adoption Agreement as of which the Plan is amended and
restated. Except to the extent otherwise provided herein or in the Adoption
Agreement, the Plan shall apply to amounts deferred and benefit payments made on
or after the Amendment Effective Date.

 

(c)           Special Effective Date. A Special Effective Date may apply to any
given provision if so specified in Appendix A of the Adoption Agreement. A
Special Effective Date will control over the Original Effective Date or
Amendment Effective Date, whichever is applicable, with respect to such
provision of the Plan.

 

1.3Amounts Not Subject to Code Section 409A

 

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

 



1

 

 

Article 2 — DEFINITIONS

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

2.1“Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant or to the Participant’s Beneficiary
pursuant to the Plan.

 

2.2“Administrator” means the person or persons designated by the Plan Sponsor in
Section 1.05 of the Adoption Agreement to be responsible for the administration
of the Plan. If no Administrator is designated in the Adoption Agreement, the
Administrator is the Plan Sponsor.

 

2.3“Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.

 

2.4“Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.

 

2.5“Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

 

2.6“Bonus” means an amount of incentive remuneration payable by the Employer to
a Participant.

 

2.7“Change in Control” means the occurrence of an event involving the Plan
Sponsor that is described in Section 9.7.

 

2.8“Code” means the Internal Revenue Code of 1986, as amended.

 

2.9“Compensation” has the meaning specified in Section 3.01 of the Adoption
Agreement.

 

2.10“Director” means a non-employee member of the Board who has been designated
by the Employer as eligible to participate in the Plan.

 

2.11“Disabled” means a determination by the Administrator that the Participant
is either (a) unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (b) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer. A Participant will be considered
Disabled if he is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.

 



2

 

 

2.12“Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01 of the Adoption Agreement.

 

2.13“Employer” means the Plan Sponsor and any other entity which is authorized
by the Plan Sponsor to participate in and, in fact, does adopt the Plan.

 

2.14“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.15“Identification Date” means the date as of which Key Employees are
determined which is specified in Section 1.06 of the Adoption Agreement.

 

2.16“Key Employee” means an employee who satisfies the conditions set forth in
Section 9.6.

 

2.17“Participant” means an Eligible Employee or Director who commences
participation in the Plan in accordance with Article 3.

 

2.18“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.

 

2.19“Plan Sponsor” means the entity identified in Section 1.03 of the Adoption
Agreement or any successor by merger, consolidation or otherwise.

 

2.20“Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

 

2.21“Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Code Section 414(b)
that includes the Employer and (b) any trade or business that is under common
control as defined in Code Section 414(c) that includes the Employer, but
substituting a 50% ownership level for 80%.

 

2.22“Retirement” has the meaning specified in 6.01(f) of the Adoption Agreement.

 

2.23“Separation from Service” means the date that the Participant dies, retires
or otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period. If the period of leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where the
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29 month period of absence may be substituted for the six month period.

 



3

 

 

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).

 

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

 

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service. If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.

 

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

 

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.

 

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.

 

2.24“Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code section
152(b)(i), (b)(2) and (d)(i)(B); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

 

2.25“Valuation Date” means each business day of the Plan Year.

 

2.26“Years of Service” means each one year period for which the Participant
receives service credit in accordance with the provisions of Section 7.01(d) of
the Adoption Agreement.

 



4

 

 

Article 3 — PARTICIPATION

 

3.1Participation. The Participants in the Plan shall be those Directors and
employees of the Employer who satisfy the requirements of Section 2.01 of the
Adoption Agreement.

 

3.2Termination of Participation. The Administrator may terminate a Participant’s
participation in the Plan in a manner consistent with Code Section 409A. If the
Employer terminates a Participant’s participation before the Participant
experiences a Separation from Service the Participant’s vested Accounts shall be
paid in accordance with the provisions of Article 9.

 



5

 

 

Article 4 — PARTICIPANT ELECTIONS

 

4.1Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee and Director may
elect to defer his Compensation within the meaning of Section 3.01 of the
Adoption Agreement by executing in writing or electronically, a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 4.

 

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

 

A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

 

4.2Amount of Deferral. An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.

 

4.3Timing of Election to Defer. Each Eligible Employee or Director who desires
to defer Compensation otherwise payable during a Plan Year must execute a
deferral agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the Plan
Year during which the Bonus is earned that is specified by the Administrator,
except that if the Bonus can be treated as performance based compensation as
described in Code Section 409A(a)(4)(B)(iii), the deferral agreement may be
executed within the period specified by the Administrator, which period, in no
event, shall end after the date which is six months prior to the end of the
period during which the Bonus is earned, provided the Participant has performed
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Participant executed the deferral agreement and provided further that the
compensation has not yet become ‘readily ascertainable’ with the meaning of Reg.
Sec 1.409A-2(a)(8). In addition, if the Compensation qualifies as ‘fiscal year
compensation’ within the meaning of Reg. Sec. 1.409A -2(a)(6), the deferral
agreement may be made not later than the end of the Employer’s taxable year
immediately preceding the first taxable year of the Employer in which any
services are performed for which such Compensation is payable.

 

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement. If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).

 



6

 

 

4.4Election of Payment Schedule and Form of Payment.

 

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

 

(a)            If the Plan Sponsor has elected to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply. At the time an Eligible Employee or Director completes a
deferral agreement, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for the
Compensation subject to the deferral agreement from among the options the Plan
Sponsor has made available for this purpose and which are specified in 6.01(b)
of the Adoption Agreement. Prior to the time required by Reg. Sec. 1.409A-2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event. If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

 

(b)           If the Plan Sponsor has elected not to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply. At the time an Eligible Employee or Director first
completes a deferral agreement but in no event later than the time required by
Reg. Sec. 1.409A-2, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for amounts
credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement. If an Eligible Employee or Director fails to elect a
distribution event, he shall be deemed to have elected Separation from Service
in the distribution event. If the fails to elect a form of payment, he shall be
deemed to have elected a lump sum form of payment.

 



7

 

 

Article 5 — EMPLOYER CONTRIBUTIONS

 

5.1Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a) of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a matching contribution determined in accordance with the formula specified in
Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.

 

5.2Other Contributions. If elected by the Plan Sponsor in Section 5.01(b) of the
Adoption Agreement, the Employer will credit the Participant’s Account with a
contribution determined in accordance with the formula or method specified in
Section 5.01(b) of the Adoption Agreement. The contribution will be treated as
allocated to the Participant’s Account at the time specified in Section
5.01(b)(iii) of the Adoption Agreement.

 



8

 

 

Article 6 — ACCOUNTS AND CREDITS

 

6.1Establishment of Account. For accounting and computational purposes only, the
Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

 

6.2Credits to Account. A Participant’s Account will be credited for each Plan
Year with the amount of his elective deferrals under Section 4.1 at the time the
amount subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions treated as allocated on his
behalf under Article 5.

 



9

 

 

Article 7 — INVESTMENT OF CONTRIBUTIONS

 

7.1Investment Options. The amount credited to each Account shall be treated as
invested in the investment options designated for this purpose by the
Administrator.

 

7.2Adjustment of Accounts. The amount credited to each Account shall be adjusted
for hypothetical investment earnings, expenses, gains or losses in an amount
equal to the earnings, expenses, gains or losses attributable to the investment
options selected by the party designated in Section 9.01 of the Adoption
Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant (or the
Participant’s Beneficiary after the death of the Participant) may, in accordance
with rules and procedures established by the Administrator, select the
investments from among the options provided in Section 7.1 to be used for the
purpose of calculating future hypothetical investment adjustments to the Account
or to future credits to the Account under Section 6.2 effective as of the
Valuation Date coincident with or next following notice to the Administrator.
Each Account shall be adjusted as of each Valuation Date to reflect: (a) the
hypothetical earnings, expenses, gains and losses described above; (b) amounts
credited pursuant to Section 6.2; and (c) distributions or withdrawals. In
addition, each Account may be adjusted for its allocable share of the
hypothetical costs and expenses associated with the maintenance of the
hypothetical investments provided in Section 7.1.

 



10

 

 

Article 8 — RIGHT TO BENEFITS

 

8.1Vesting. A Participant, at all times, has the 100% nonforfeitable interest in
the amounts credited to his Account attributable to his elective deferrals made
in accordance with Section 4.1.

 

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon a Separation from Service and after application of the
provisions of Section 7.01 of the Adoption Agreement, the Participant shall
forfeit the nonvested portion of his Account.

 

8.2Death. The Plan Sponsor may elect to accelerate vesting upon the death of the
Participant in accordance with Section 7.01(c) of the Adoption Agreement and/or
to accelerate distributions upon Death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement. If the Plan Sponsor does not elect to
accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid in accordance with the provisions of Article
9.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

 

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

 

8.3Disability. If the Plan Sponsor has elected to accelerate vesting upon the
occurrence of a Disability in accordance with Section 7.01(c) of the Adoption
Agreement and/or to permit distributions upon Disability in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the determination
of whether a Participant has incurred a Disability shall be made by the
Administrator in its sole discretion in a manner consistent with the
requirements of Code Section 409A.

 



11

 

 

Article 9 — DISTRIBUTION OF BENEFITS

 

9.1Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.

 

9.2Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made or deemed made by the Participant under Article 4. Subject to the
provisions of Section 9.6 requiring a six month delay for certain distributions
to Key Employees, distributions following a payment event shall commence at the
time specified in Section 6.01(a) of the Adoption Agreement. If permitted by
Section 6.01(g) of the Adoption Agreement, a Participant may elect, at least
twelve months before a scheduled distribution event, to delay the payment date
for a minimum period of sixty months from the originally scheduled date of
payment. The distribution election change must be made in accordance with
procedures and rules established by the Administrator. The Participant may, at
the same time the date of payment is deferred, change the form of payment but
such change in the form of payment may not effect an acceleration of payment in
violation of Code Section 409A or the provisions of Reg. Sec. 1.409A-2(b). For
purposes of this Section 9.2, a series of installment payments is always treated
as a single payment and not as a series of separate payments.

 

9.3Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency if the Plan Sponsor has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01(a) of the Adoption Agreement. The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted, and may require the
Participant to certify that the need cannot be met from other sources reasonably
available to the Participant. Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan. A distribution due to an Unforeseeable Emergency must
be limited to the amount reasonably necessary to satisfy the emergency need and
may include any amounts necessary to pay any federal, state, foreign or local
income taxes and penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. If permitted by Section 8.01(b) of the Adoption Agreement, a
Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to an Unforeseeable Emergency. If the payment of
all or any portion of the Participant’s vested Account is being delayed in
accordance with Section 9.6 at the time he experiences an Unforeseeable
Emergency, the amount being delayed shall not be subject to the provisions of
this Section 9.3 until the expiration of the six month period of delay required
by section 9.6.

 



12

 

 

9.4Payment Election Overrides. If the Plan Sponsor has elected one or more
payment election overrides in accordance with Section 6.01(d) of the Adoption
Agreement, the following provisions apply. Upon the occurrence of the first
event selected by the Plan Sponsor, the remaining vested amount credited to the
Participant’s Account shall be paid in the form designated to the Participant or
his Beneficiary regardless of whether the Participant had made different
elections of time and /or form of payment or whether the Participant was
receiving installment payments at the time of the event.

 

9.5Cashouts Of Amounts Not Exceeding Stated Limit. If the vested amount credited
to the Participant’s Account does not exceed the limit established for this
purpose by the Plan Sponsor in Section 6.01(e) of the Adoption Agreement at the
time he separates from service with the Related Employer for any reason, the
Employer shall distribute such amount to the Participant at the time specified
in Section 6.01(a) of the Adoption Agreement in a single lump sum cash payment
following such termination regardless of whether the Participant had made
different elections of time or form of payment as to the vested amount credited
to his Account or whether the Participant was receiving installments at the time
of such termination. A Participant’s Account, for purposes of this Section 9.5,
shall include any amounts described in Section 1.3.

 

9.6Required Delay in Payment to Key Employees. Except as otherwise provided in
this Section 9.6, a distribution made on account of Separation from Service (or
Retirement, if applicable) to a Participant who is a Key Employee as of the date
of his Separation from Service (or Retirement, if applicable) shall not be made
before the date which is six months after the Separation from Service (or
Retirement, if applicable).

 

(a)            A Participant is treated as a Key Employee if (i) he is employed
by a Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code Section
416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code Section
416(i)(5), at any time during the twelve month period ending on the
Identification Date.

 

(b)           A Participant who is a Key Employee on an Identification Date
shall be treated as a Key Employee for purposes of the six month delay in
distributions for the twelve month period beginning on the first day of a month
no later than the fourth month following the Identification Date. The
Identification Date and the effective date of the delay in distributions shall
be determined in accordance with Section 1.06 of the Adoption Agreement.

 

(c)            The Plan Sponsor may elect to apply an alternative method to
identify Participants who will be treated as Key Employees for purposes of the
six month delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).

 



13

 

 

(d)           The six month delay does not apply to payments described in
Section 9.9(a),(b) or (d) or to payments that occur after the death of the
Participant. If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with this Section 9.6 at the time he
incurs a Disability which would otherwise require a distribution under the terms
of the Plan, no amount shall be paid until the expiration of the six month
period of delay required by this Section 9.6.

 

9.7Change in Control. If the Plan Sponsor has elected to permit distributions
upon a Change in Control, the following provisions shall apply. A distribution
made upon a Change in Control will be made at the time specified in Section
6.01(a) of the Adoption Agreement in the form elected by the Participant in
accordance with the procedures described in Article 4. Alternatively, if the
Plan Sponsor has elected in accordance with Section 11.02 of the Adoption
Agreement to require distributions upon a Change in Control, the Participant’s
remaining vested Account shall be paid to the Participant or the Participant’s
Beneficiary at the time specified in Section 6.01(a) of the Adoption Agreement
as a single lump sum payment. A Change in Control, for purposes of the Plan,
will occur upon a change in the ownership of the Plan Sponsor, a change in the
effective control of the Plan Sponsor or a change in the ownership of a
substantial portion of the assets of the Plan Sponsor, but only if elected by
the Plan Sponsor in Section 11.03 of the Adoption Agreement. The Plan Sponsor,
for this purpose, includes any corporation identified in this Section 9.7. All
distributions made in accordance with this Section 9.7 are subject to the
provisions of Section 9.6.

 

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

 

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

 

(a)            Relevant Corporations. To constitute a Change in Control for
purposes of the Plan, the event must relate to (i) the corporation for whom the
Participant is performing services at the time of the Change in Control, (ii)
the corporation that is liable for the payment of the Participant’s benefits
under the Plan (or all corporations liable if more than one corporation is
liable) but only if either the deferred compensation is attributable to the
performance of services by the Participant for such corporation (or
corporations) or there is a bona fide business purpose for such corporation (or
corporations) to be liable for such payment and, in either case, no significant
purpose of making such corporation (or corporations) liable for such payment is
the avoidance of federal income tax, or (iii) a corporation that is a majority
shareholder of a corporation identified in (i) or (ii), or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in (i) or
(ii). A majority shareholder is defined as a shareholder owning more than fifty
percent (50%) of the total fair market value and voting power of such
corporation.

 



14

 

 

(b)           Stock Ownership. Code Section 318(a) applies for purposes of
determining stock ownership. Stock underlying a vested option is considered
owned by the individual who owns the vested option (and the stock underlying an
unvested option is not considered owned by the individual who holds the unvested
option). If, however, a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulation Section 1.83-3(b) and
(j)) the stock underlying the option is not treated as owned by the individual
who holds the option.

 

(c)            Change in the Ownership of a Corporation. A change in the
ownership of a corporation occurs on the date that any one person or more than
one person acting as a group, acquires ownership of stock of the corporation
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of such corporation. If any one person or more than one person acting as a
group is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation as discussed below in Section 9.7(d)).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock. Section 9.7(c) applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

(d)            Change in the effective control of a corporation. A change in the
effective control of a corporation occurs on the date that either (i) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the corporation possessing
thirty percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in Section
9.7(a) for which no other corporation is a majority shareholder for purposes of
Section 9.7(a). In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have occurred.
A change in effective control may also occur in any transaction in which either
of the two corporations involved in the transaction has a change in the
ownership of such corporation as described in Section 9.7(c) or a change in the
ownership of a substantial portion of the assets of such corporation as
described in Section 9.7(e). If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.7(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 



15

 

 

(e)            Change in the ownership of a substantial portion of a
corporation’s assets. A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in accordance with rules similar to
those set forth in Section 9.7(d)), acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation or the value of the assets being disposed of
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this Section 9.7(e) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer. A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii). For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

 

9.8Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

 

(a)            The Employer may delay payment if it reasonably anticipates that
its deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s taxable
year in which the Participant separates from service or the 15th day of the
third month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.8(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.8(a) will also be delayed.

 

(b)            The Employer may also delay payment if it reasonably anticipates
that the making of the payment will violate federal securities laws or other
applicable laws provided payment is made at the earliest date on which the
Employer reasonably anticipates that the making of the payment will not cause
such violation.

 

(c)            The Employer reserves the right to amend the Plan to provide for
a delay in payment upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

 



16

 

 

9.9Permitted Acceleration of Payment. The Employer may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(D(4), including the following events:

 

(a)            Domestic Relations Order. A payment may be accelerated if such
payment is made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Code Section 414(p).

 

(b)            Compliance with Ethics Agreements and Legal Requirements. A
payment may be accelerated as may be necessary to comply with ethics agreements
with the Federal government or as may be reasonably necessary to avoid the
violation of Federal, state, local or foreign ethics law or conflicts of laws,
in accordance with the requirements of Code Section 409A.

 

(c)            De Minimis Amounts. A payment will be accelerated if (i) the
amount of the payment is not greater than the applicable dollar amount under
Code Section 402(g)(1)(B), (ii) at the time the payment is made the amount
constitutes the Participant’s entire interest under the Plan and all other plans
that are aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).

 

(d)            FICA Tax. A payment may be accelerated to the extent required to
pay the Federal Insurance Contributions Act tax imposed under Code Sections
3101, 3121(a) and 3121(v)(2) of the Code with respect to compensation deferred
under the Plan (the “FICA Amount”). Additionally, a payment may be accelerated
to pay the income tax on wages imposed under Code Section 3401 of the Code on
the FICA Amount and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. The total
payment under this subsection (d) may not exceed the aggregate of the FICA
Amount and the income tax withholding related to the FICA Amount.

 

(e)            Section 409A Additional Tax. A payment may be accelerated if the
Plan fails to meet the requirements of Code Section 409A; provided that such
payment may not exceed the amount required to be included in income as a result
of the failure to comply with the requirements of Code Section 409A.

 

(f)             Offset. A payment may be accelerated in the Employer’s
discretion as satisfaction of a debt of the Participant to the Employer, where
such debt is incurred in the ordinary course of the service relationship between
the Participant and the Employer, the entire amount of the reduction in any of
the Employer’s taxable years does not exceed $5,000, and the reduction is made
at the same time and in the same amount as the debt otherwise would have been
due and collected from the Participant.

 

(g)            Other Events. A payment may be accelerated in the Administrator’s
discretion in connection with such other events and conditions as permitted by
Code Section 409A.

 



17

 

 

Article 10 — AMENDMENT AND TERMINATION

 

10.1Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend the
Plan (for itself and each Employer) through action of its Board of Directors. No
amendment can directly or indirectly deprive any current or former Participant
or Beneficiary of all or any portion of his Account which had accrued and vested
prior to the amendment.

 

10.2Plan Termination Following Change in Control or Corporate Dissolution. If so
elected by the Plan Sponsor in 11.01 of the Adoption Agreement, the Plan Sponsor
reserves the right to terminate the Plan and distribute all amounts credited to
all Participant Accounts within the 30 days preceding or the twelve months
following a Change in Control as determined in accordance with the rules set
forth in Section 9.7. For this purpose, the Plan will be treated as terminated
only if all agreements, methods, programs and other arrangements sponsored by
the Related Employer immediately after the Change in Control which are treated
as a single plan under Reg. Sec. 1.409A-1(c)(2) are also terminated so that all
participants under the Plan and all similar arrangements are required to receive
all amounts deferred under the terminated arrangements within twelve months of
the date the Plan Sponsor irrevocably takes all necessary action to terminate
the arrangements. In addition, the Plan Sponsor reserves the right to terminate
the Plan within twelve months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U. S. C.
Section 503(b)(1)(A) provided that amounts deferred under the Plan are included
in the gross incomes of Participants in the latest of (a) the calendar year in
which the termination occurs, (b) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (c) the first calendar
year in which payment is administratively practicable.

 

10.3Other Plan Terminations. The Plan Sponsor retains the discretion to
terminate the Plan if (a) all arrangements sponsored by the Plan Sponsor that
would be aggregated with any terminated arrangement under Code Section 409A and
Reg. Sec. 1.409A-1(c)(2) are terminated, (b) no payments other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred are made within twelve months of the termination of the
arrangements, (c) all payments are made within twenty-four months of the
termination of the arrangements, (d) the Plan Sponsor does not adopt a new
arrangement that would be aggregated with any terminated arrangement under Code
Section 409A and the regulations thereunder at any time within the three year
period following the date of termination of the arrangement, and (e) the
termination does not occur proximate to a downturn in the financial health of
the Plan sponsor. The Plan Sponsor also reserves the right to amend the Plan to
provide that termination of the Plan will occur under such conditions and events
as may be prescribed by the Secretary of the Treasury in generally applicable
guidance published in the Internal Revenue Bulletin.

 



18

 

 

Article 11 —THE TRUST

 

11.1Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

 

11.2Grantor Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency. The
trust is intended to be treated as a grantor trust under the Code, and the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto. The Plan Sponsor must notify the trustee
in the event of a bankruptcy or insolvency.

 

11.3Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust need not affect the hypothetical investment adjustments to Participant
Accounts under the Plan.

 



19

 

 

Article 12 — PLAN ADMINISTRATION

 

12.1Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

(a)           To make and enforce such rules and procedures as it deems
necessary or proper for the efficient administration of the Plan;

 

(b)           To interpret the Plan, its interpretation thereof to be final,
except as provided in Section 12.2, on all persons claiming benefits under the
Plan;

 

(c)           To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;

 

(d)           To administer the claims and review procedures specified in
Section 12.2;

 

(e)           To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

(f)            To determine the person or persons to whom such benefits will be
paid;

 

(g)           To authorize the payment of benefits;

 

(h)           To comply with the reporting and disclosure requirements of Part 1
of Subtitle B of Title I of ERISA;

 

(i)             To appoint such agents, counsel, accountants, and consultants as
may be required to assist in administering the Plan;

 

(j)             By written instrument, to allocate and delegate its
responsibilities, including the formation of an Administrative Committee to
administer the Plan.

 

12.2Claims and Review Procedures.

 

(a)           Claims Procedure.

 

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator. If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing. Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action following an adverse decision on review. Such
notification will be given within 90 days (45 days in the case of a claim
regarding Disability) after the claim is received by the Administrator. The
Administrator may extend the period for providing the notification by 90 days
(30 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstance is given to such person within the initial 90
day period (45 day period in the case of a claim regarding Disability). If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

 



20

 

 

(b)           Review Procedure.

 

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The notification will
explain that the person is entitled to receive, upon request and free of charge,
reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review. The decision on
review will be made within 60 days (45 days in the case of a claim regarding
Disability). The Administrator may extend the period for making the decision on
review by 60 days (45 days in the case of a claim regarding Disability) if
special circumstances require an extension of time for processing the request
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period (45 days in the case of a claim regarding Disability). If
the decision on review is not made within such period, the claim will be
considered denied.

 

12.3Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Plan to the extent
not paid by the Employer.

 



21

 

 

Article 13 — MISCELLANEOUS

 

13.1Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

13.2Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

13.3Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer, the Plan or the
Administrator, except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.

 

13.4Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.

 

13.5Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may direct the Employer to disburse such payments to a person or
institution designated by a court which has jurisdiction over such recipient or
a person or institution otherwise having the legal authority under State law for
the care and control of such recipient. The receipt by such person or
institution of any such payments therefore, and any such payment to the extent
thereof, shall discharge the liability of the Employer, the Plan and the
Administrator for the payment of benefits hereunder to such recipient.

 



22

 

 

13.6Notices. Any notice or other communication to the Employer or Administrator
in connection with the Plan shall be deemed delivered in writing if addressed to
the Plan Sponsor at the address specified in Section 1.03 of the Adoption
Agreement and if either actually delivered at said address or, in the case or a
letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified.

 

13.7Tax Withholding. If the Employer concludes that tax is owing with respect to
any deferral or payment hereunder, the Employer shall withhold such amounts from
any payments due the Participant, as permitted by law, or otherwise make
appropriate arrangements with the Participant or his Beneficiary for
satisfaction of such obligation. Tax, for purposes of this Section 13.7 means
any federal, state, local or any other governmental income tax, employment or
payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.

 

13.8Indemnification. (a) Each Indemnitee (as defined in Section 13.8(e)) shall
be indemnified and held harmless by the Employer for all actions taken by him
and for all failures to take action (regardless of the date of any such action
or failure to take action), to the fullest extent permitted by the law of the
jurisdiction in which the Employer is incorporated, against all expense,
liability, and loss (including, without limitation, attorneys’ fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding (as defined in Subsection (e)). No indemnification pursuant to this
Section shall be made, however, in any case where (1) the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness or (2) there is a settlement to
which the Employer does not consent.

 

(b)           The right to indemnification provided in this Section shall
include the right to have the expenses incurred by the Indemnitee in defending
any Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of an
undertaking, by or on behalf of the Indemnitee, to repay all amounts so advanced
without interest if it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified under this Section or otherwise.

 

(c)            Indemnification pursuant to this Section shall continue as to an
Indemnitee who has ceased to be such and shall inure to the benefit of his
heirs, executors, and administrators. The Employer agrees that the undertakings
made in this Section shall be binding on its successors or assigns and shall
survive the termination, amendment or restatement of the Plan.

 

(d)           The foregoing right to indemnification shall be in addition to
such other rights as the Indemnitee may enjoy as a matter of law or by reason of
insurance coverage of any kind and is in addition to and not in lieu of any
rights to indemnification to which the Indemnitee may be entitled pursuant to
the by-laws of the Employer.

 



23

 

 

(e)            For the purposes of this Section, the following definitions shall
apply:

 

(1)“Indemnitee” shall mean each person serving as an Administrator (or any other
person who is an employee, director, or officer of the Employer) who was or is a
party to, or is threatened to be made a party to, or is otherwise involved in,
any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.

 

(2)“Proceeding” shall mean any threatened, pending, or completed action, suit,
or proceeding (including, without limitation, an action, suit, or proceeding by
or in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.

 

13.9Successors. The provisions of the Plan shall bind and inure to the benefit
of the Plan Sponsor, the Employer and their successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

13.10Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with
the requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.

 

13.11Governing Law. The Plan will be construed, administered and enforced
according to the laws of the State specified by the Plan Sponsor in Section
12.01 of the Adoption Agreement.

 



24

 

 

  

ADOPTION AGREEMENT

 

1.01       PREAMBLE

 

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

(a) ¨ adopts a new plan as of ___________ [month, day, year]

 

(b)x amends and restates its existing plan as of 01-01-2008 [month, day, year]
which is the Amendment Restatement Date. As provided in Appendix A and further
herein, all amounts deferred under the Plan prior to the Amendment Restatement
Date shall be governed by the terms of the Plan as amended and restated herein.

 

Original Effective Date: 03-24-1998 [month, day, year]

 

Pre-409A Grandfathering: ¨Yes x No

 

1.02       PLAN

 

Plan Name: Utz Quality Foods, Inc. Nonqualified Deferred Compensation Plan

 

Plan Year: ends December 31.

 

1.03       PLAN SPONSOR

 

Name: Utz Quality Foods, Inc.   Address: 900 High Street, Hanover, PA 17331  
Phone #: 717-637-6644   EIN: 23-1292435   Fiscal Yr: December 31  

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

¨ Yes x No

 



 

 

  

1.04       EMPLOYER

 

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized): 

 

  Entity   Publicly Traded on Est. Securities Market               Yes No    
Not Applicable   ¨ ¨       ¨ ¨       ¨ ¨       ¨ ¨       ¨ ¨  

 

1.05       ADMINISTRATOR

 

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

 

  Name: Committee appointed by the Board of Directors of Utz Quality Foods, Inc.
  Address: 900 High Street, Hanover, PA 17331 Note:The Administrator is the
person or persons designated by the Plan Sponsor to be responsible for the
administration of the Plan. Neither Fidelity Employer Services Company nor any
other Fidelity affiliate can be the Administrator.

 

1.06       KEY EMPLOYEE DETERMINATION DATES

 

The Employer has designated _______ as the Identification Date for purposes of
determining Key Employees.

 

In the absence of a designation, the Identification Date is December 31.

 

The Employer has designated _______ as the effective date for purposes of
applying the six month delay in distributions to Key Employees.

 

In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.

 



2

 

  

2.01       PARTICIPATION

 

  (a) x Employees [complete (i), (ii) or (iii)]

 

  (i) x Eligible Employees are selected by the Employer.

 

  (ii) ¨ Eligible Employees are those employees of the Employer who satisfy the
following criteria:

  

                             



 



  (iii) ¨ Employees are not eligible to participate.

  

  (b) ¨ Directors [complete (i), (ii) or (iii)]

 

  (i) ¨ All Directors are eligible to participate.

 

  (ii) ¨ Only Directors selected by the Employer are eligible to participate.

 

  (iii) ¨ Directors are not eligible to participate.

 



3

 

  

3.01       COMPENSATION

 

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

  (a) x Compensation is defined as:               Base Salary, plus Annual Bonus
                               

 





(b)¨ Compensation as defined in       [insert name of qualified plan] without
regard to the limitation in Section 401(a)(17) of the Code for such Plan Year.

 

  (c) ¨ Director Compensation is defined as:                        

 

  (d) ¨ Compensation shall, for all Plan purposes, be limited to $_____.

 

  (c) ¨ Not Applicable.

  

3.02       BONUSES

 

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses:

 

  Type   Will be treated as
Performance Based Compensation                   Yes No   Annual Bonus     x ¨  
    ¨ ¨       ¨ ¨       ¨ ¨       ¨ ¨   ¨ Not Applicable.      

 



4

 

 

 

4.01       PARTICIPANT CONTRIBUTIONS

 

If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

 

(a)       Amount of Deferrals

 

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration. For each type
of remuneration listed, complete “dollar amount” and / or “percentage amount”.

 

(i)       Compensation Other than Bonuses [do not complete if you complete
(iii)]

 

Type of Remuneration Dollar Amount % Amount Increment Min Max Min Max
(a)    Base Salary $0 $999,999 0% 50% $1/1% (b)           (c)                  
   

Note: The maximum dollar amount elected shall be further restricted so that the
total base salary deferral does not exceed 50% of base salary year-to-date. Note
further that the increment is required to determine the permissible deferral
amounts. For example, a minimum of 0% and maximum of 20% with a 5% increment
would allow an individual to defer 0%, 5%, 10%, 15% or 20%.

 

(ii)       Bonuses [do not complete if you complete (iii)]

 

Type of Bonus Dollar Amount % Amount Increment Min Max Min Max (a)    Annual
Bonus     0% 100% 1% (b)           (c)                      

(iii)       Compensation [do not complete if you completed (i) and (ii)]

 

Dollar Amount % Amount Increment Min Max Min Max          

 



5

 

  

(iv)       Director Compensation

 

Type of Compensation Dollar Amount % Amount Increment Min Max Min Max Annual
Retainer           Meeting Fees           Other:           Other:          

 

(b)         Election Period

 

(i)            Performance Based Compensation

 

A special election period

 

  x Does ¨ Does Not

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

The special election period, if applicable, will be determined by the Employer.

 

(ii)           Newly Eligible Participants

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

  x May ¨ May Not

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 

(c)       Revocation of Deferral Agreement

 

A Participant’s deferral agreement

 

x Will

¨Will Not

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer. If cancellation occurs, the Participant
may resume participation in accordance with Article 4 of the Plan.

 



6

 

 

 

(d)           No Participant Contributions

 

¨       Participant contributions are not permitted under the Plan.

  

7

 



 

5.01       EMPLOYER CONTRIBUTIONS

 

If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

 

(a)       Matching Contributions

 

(i)       Amount

 

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:

 

(A)¨ _______ [insert percentage] of the Compensation the Participant has elected
to defer for the Plan Year

 

(B)¨ An amount determined by the Employer in its sole discretion

 

(C)¨ Matching Contributions for each Participant shall be limited to _____
and/or ______% of Compensation.         (D) ¨ Other:
                        (E)¨ Not Applicable [Proceed to Section 5.01(b)]

 

(ii)            Eligibility for Matching Contribution

 

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:

 

  (A) ¨ Describe requirements:
                              (B) ¨ Is selected by the Employer in its sole
discretion to receive an allocation of Matching Contributions

 

  (C) ¨ No requirements

  



8

 

 

(iii)           Time of Allocation

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

  (A) ¨ As of the last day of the Plan Year

 

  (B) ¨ At such times as the Employer shall determine in its sole discretion

 

  (C) ¨ At the time the Compensation on account of which the Matching
Contribution is being made would otherwise have been paid to the Participant

 

  (D) ¨ Other:                

 

(b)            Other Contributions

 

(i)            Amount

 

The Employer shall make a contribution or contributions on behalf of each
Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]:

 

(A)¨ An amount equal to _______ [insert number] % of the Participant’s
Compensation

 

(B)x An amount determined by the Employer in its sole discretion

 

(C)¨ Contributions for each Participant shall be limited to $______.

 

  (D) x Other:

The profit sharing contribution for the year based on compensation in excess of
the IRC Section 401(a)(17) limit as determined by the Employer in its sole
discretion.        

 

(E)¨ Not Applicable [Proceed to Section 6.01]

 

(ii)           Eligibility for Other Contributions

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 



  (A) ¨ Describe requirements:                

  



9

 

 

(B)x Is selected by the Employer in its sole discretion to receive an allocation
of other Employer contributions

 

(C)¨ No requirements

 

(iii)           Time of Allocation

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

  (A) ¨ As of the last day of the Plan Year

 

  (B) x At such time or times as the Employer shall determine in its sole
discretion

 

  (C) ¨ Other:
           

  

(c)           No Employer Contributions

 

¨       Employer contributions are not permitted under the Plan.

 



10

 

 

 

6.01       DISTRIBUTIONS

 

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

 

(a)       Timing of Distributions

 

(i)       All distributions shall commence in accordance with the following
[choose one]:

 

(A)¨ As soon as administratively feasible following the distribution event

 

(B)x Monthly on specified day 15th [insert day]

 

(C)¨ Annually on specified month and day ____ [insert month and day]

 

(D)¨ Calendar quarter on specified month and day [____ month of quarter (insert
1,2 or 3); _____ day (insert day)]

 

(ii)       The timing of distributions as determined in Section 6.01(a)(i) shall
be modified by the adoption of:

 

(A)¨ Event Delay — Distribution events other than those based on Specified Date
or Specified Age will be treated as not having occurred for _______ months
[insert number of months].

 

(B)¨ Hold Until Next Year — Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for
twelve months from the date of the event if payment pursuant to Section
6.01(a)(i) will thereby occur in the next calendar year or on the first payment
date in the next calendar year in all other cases.

 

  (C) ¨ Immediate Processing — The timing method selected by the Plan Sponsor
under Section 6.01(a)(i) shall be overridden for the following distribution
events [insert events]:
                        (D)x Not applicable.

 



11

 

 

(b)       Distribution Events

 

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5,7,9).

 

      Lump
Sum Installments (i) x Specified Date X 1-5 years (ii) ¨ Specified Age _____
_____ years (iii) x  Separation from Service X 1-5 years (iv) ¨ Separation from
Service plus 6 months _____ _____ years (v) ¨  Separation from Service plus ___
months [not to exceed ____ months] _____ _____ years (vi) ¨ Retirement _____
_____ years (vii) ¨ Retirement plus 6 months _____ _____ years (viii) ¨
Retirement plus ___ months [not to exceed ___ months] _____ _____ years (ix) ¨
Later of Separation from Service or Specified Age _____ _____ years (x) ¨ Later
of Separation from Service of Specified Date _____ _____ years (xi) ¨ Disability
_____ _____ years (xii) ¨ Death _____ _____ years          

The minimum deferral period for Specified Date or Specified Age event shall be
two years. Anything in this Section 6.01(b) to the contrary notwithstanding,
Participant elections of time and form of payment of distributions are only
available for Participant contributions made in accordance with Section 4.01.
Amounts attributable to Employer contributions made in accordance with Section
5.01 shall be distributed upon Separation from Service in a Lump Sum payment
subject to the provisions of Section 6.01(d).

 

Installments may be paid [select each that applies]

 

  x Monthly   x Quarterly   x Semi-annually   x Annually

 

(c)Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].

 



12

 

 

(d)Payment Election Override

 

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

  EVENTS FORM OF PAYMENT  ¨ Separation from Service _____ Lump sum _____
Installments  ¨ Separation from Service before Retirement _____ Lump sum _____
Installments  x Death X Lump sum _____ Installments  x Disability X Lump sum
_____ Installments  ¨ Not applicable                    

(e)            Involuntary Cashouts

 

xIf the Participant’s vested Account at the time of his Separation from Service
does not exceed $Section 402(q) limit ($15,500 in 2008) distribution of the
vested Account shall automatically be made in the form of a single lump sum in
accordance with Section 9.5 of the Plan.

 

¨There are no involuntary cashouts.

 

(f)             Retirement

 

  ¨ Retirement shall be defined as a Separation from Service that occurs on or
after the Participant [insert description of requirements]:
        x No special definition of Retirement applies.          

 

(g)            Distribution Election Change

 

A Participant

 

  x Shall
  ¨ Shall Not

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

 

A Participant shall generally be permitted to elect such modification any number
of times.

 



13

 



 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

(h)           Frequency of Elections

 

The Plan Sponsor

 

x     Has
¨      Has Not

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan.

 



14

 

 

7.01       VESTING

 

(a)            Matching Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

  ¨  Year of Service Vesting %       0 ______ (insert ‘100’ if there is
immediate vesting)     1 ______       2 ______       3 ______       4 ______    
  5 ______       6 ______       7 ______       8 ______       9 ______          
    ¨  Other:        
                                                                                                     
     
                                                                                                     
              ¨  Class year vesting applies.               x  Not applicable.  
           

(b)            Other Employer Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

 

  x  Year of Service Vesting %       0 100% (insert ‘100’ if there is immediate
vesting)     1 ______       2 ______       3 ______       4 ______       5
______       6 ______       7 ______       8 ______       9 ______              
¨  Other:        
                                                                                                     
     
                                                                                                     
              ¨  Class year vesting applies.               ¨  Not applicable.  
 

 



15

 

 

(c)           Acceleration of Vesting

 

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

 

(i) ¨  Death       (ii) ¨  Disability       (iii) ¨  Change in Control      
(iv) ¨  Eligibility for Retirement       (v) ¨ 
Other:                                                                                                
                                                                                                                                      
      (vi) x  Not applicable.

 

(d)           Years of Service

 

(i)       A Participant’s Years of Service shall include all service performed
for the Employer and

 

¨     Shall
¨     Shall Not
 

include service performed for the Related Employer.

 

(ii)       Years of Service shall also include service performed for the
following entities:

   



                       

 



16

 

 

(iii)       Years of Service shall be determined in accordance with (select one)

 

(A)¨  The elapsed time method in Treas. Reg. Sec. 1.410(a)-7

 

(B)¨  The general method in DOL Reg. Sec. 2530.200b-1 through b-4

 

  (C) ¨  The Participant’s Years of Service credited under [insert name of
plan]                                                                               
       

 

  (D) ¨ 
Other:                                                                                                                                                                                                 
               

 

(iv)      x        Not applicable.

 



17

 

 

8.01       UNFORESEEABLE EMERGENCY

 

(a)A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:

 

x     Will

¨     Will Not [if Unforeseeable Emergency withdrawals are not permitted,
proceed to Section 9.01]

 

be allowed solely with respect to amounts attributable to Employee deferrals
made in accordance with Section 4.01.

 

(b)Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

x     Will
¨     Will Not

 

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 



18

 

 

9.01       INVESTMENT DECISIONS

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

(a)x  The Participant or his Beneficiary

 

(b)¨  The Employer

 



19

 

 

10.01       GRANTOR TRUST

 

The Employer [select one]:

 

x       Does

¨        Does Not

 

intend to establish a grantor trust in connection with the Plan.

 



20

 

 

11.01       TERMINATION UPON CHANGE IN CONTROL

 

The Plan Sponsor

 

x        Reserves
¨         Does Not Reserve

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

11.02       AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL

 

Distribution of the remaining vested balance of each Participant’s Account

 

¨         Shall
x        Shall Not

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

11.03       CHANGE IN CONTROL

 

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

(a)     x     A change in the ownership of the Employer as described in Section
9.7(c) of the Plan.

 

(b)     x     A change in the effective control of the Employer as described in
Section 9.7(d) of the Plan.

 

(c)     x     A change in the ownership of a substantial portion of the assets
of the Employer as described in Section 9.7(e) of the Plan.

 

(d)     ¨     Not Applicable.

 



21

 

 

12.01       GOVERNING STATE LAW

 

The laws of Pennsylvania shall apply in the administration of the Plan to the
extent not preempted by ERISA.

 



22

 

 

EXECUTION PAGE

 

The Plan Sponsor has caused this Adoption Agreement to be executed this 15th day
of April 2008.

 

  PLAN SPONSOR: Utz Quality Foods, Inc.       By: /s/ Todd Staub       Title: VP
- CFO

 



23

 

 

APPENDIX A

 

SPECIAL EFFECTIVE DATES

 

(1)Amounts deferred prior to January 1, 2008 together with 2008 Base Salary
deferrals shall be accounted for separately from the class year accounted
amounts deferred on and after January 1, 2008.

 

(2)Specified Date elections set forth in Section 6.01(b) become available
effective with the deferral elections made during 2008 with respect to (i)
Annual Bonus earned during 2008 and (ii) 2009 Base Salary.

 

(3)Distribution election changes made in accordance with Section 6.01(g) become
available effective with the deferral of Annual Bonus earned during 2008 and
2009 Base Salary.

 

(4)Notwithstanding the available forms of payment specified in Section 6.01(b),
Participant elections of the level dollar installments form of payment made
prior to January 1, 2008 shall continue in effect on and after January 1, 2008.

 

(5)As permitted by the final regulations, where the plan has been operated in
compliance with section 409A and the regulations prior to January 1, 2008, the
plan is not being amended to be compliant with section 409A with respect to
amounts that were deferred under the plan that were paid on or before December
31, 2007 in compliance with the transition guidance.

 

(6)Notwithstanding the foregoing, the plan sponsor has reserved the right
accorded by Notice 2007-86 to extend transition relief to participant elections
of time and form of payment or election changes through December 31, 2008,
provided the amounts are not otherwise payable during 2008 and the specified
time of payment is after 2008.

 



 



 